DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-5, 7-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (9,184,375) in view of Wang et al. (2014/0145792).
As for claim 1, Tang et al. show in Figs. 2-3 and related text a magnetic memory device 100 comprising: 
a first magnetic layer 130 having a variable magnetization direction, and including a first main surface (adjacent to 120) and a second main surface (adjacent to 140) located opposite to the first main surface; 
a second magnetic layer 110 provided opposing the first main surface of the first magnetic layer, and having a fixed magnetization direction; and 
a nonmagnetic layer 120 provided between the first magnetic layer and the second magnetic layer, 
wherein: 
a saturation magnetization of a part 132 of the first magnetic layer which is located close to the first main surface is higher than a saturation magnetization of a part 
the first magnetic layer includes a first sub-magnetic layer 132, a second sub-magnetic layer 136, and a sub-nonmagnetic layer 134 provided between the first sub-magnetic layer and the second sub-magnetic layer, 
the first sub-magnetic layer includes a region close to the first main surface and has a first saturation magnetization, 
the second sub-magnetic layer includes a region close to the second main surface and has a second saturation magnetization lower than the first saturation magnetization, 
the first sub-magnetic layer and the second sub-magnetic layer are in contact with the sub-nonmagnetic layer, and
the sub-nonmagnetic layer is formed of a material.
Tang et al. do not disclose the material containing at least one element selected from B, Al, Si, Cr, Mn, Cu, Ru, Rh, Pd, In, Sn, Re, Ir, Pt and Au.
Wang et al. teach in Fig. 2 and related text the sub-nonmagnetic layer 33 (of the first magnetic layer 30) is formed of a material containing at least one element selected from B, Al, Si, Cr, Mn, Cu, Ru, Rh, Pd, In, Sn, Re, Ir, Pt and Au ([0035]).
Tang et al. and Wang et al. are analogous art because they are directed to a magnetic memory device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Tang et al. with the specified feature(s) of Wang et al. because they are from the same field of endeavor.
In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

As for claim 2, the combined device shows the first magnetic layer contains iron (Fe) and boron (B) (Tang: Col. 6, lines 39-40 and 45-46).

As for claim 3, the combined device shows the first magnetic layer further contains cobalt (Co) (Tang: Col. 6, lines 39-40 and 45-46).

As for claim 4, the combined device shows a concentration of iron (Fe) in the part of the first magnetic layer which is located close to the first main surface is lower than a concentration of iron (Fe) in the part of the first magnetic layer which is located close to the second main surface (Tang: Col. 6, lines 39-40 and 45-46 when (CoFe)1-xBx is used for 132 and Fe1-xBx is used for 136).

As for claim 5, the combined device shows a concentration of boron (B) in the part of the first magnetic layer which is located close to the first main surface is lower than a concentration of boron (B) in the part of the first magnetic layer which is located close to the second main surface (Tang: Fig. 3; Col. 6, lines 39-40 and 45-46).

As for claim 7, the combined device shows the nonmagnetic layer contains magnesium (Mg) and oxygen (O) (Tang: Col. 5, line 55).

As for claim 8, the combined device shows the sub-nonmagnetic layer has a thickness of 1 nm or more (Tang: Col. 7, lines 19-31 when thickness of 20 Å, 5 Å and 3Å are used for 130, 132 and 136, respectively).

As for claim 9, the combined device shows a thickness of the first sub-magnetic layer is greater than a thickness of the second sub-magnetic layer (Tang: Col. 7, lines 29-30).

As for claim 11, the combined device shows an effective magnetic anisotropy energy of the part of the first magnetic layer which is located close to the first main surface is smaller than or equal to an effective magnetic anisotropy energy of the part of the first magnetic layer which is located close to the second main surface (Fig. 3; note: effective magnetic anisotropy energy decreases with decreasing B or Fe composition).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (9,184,375) and Wang et al. (2014/0145792) in view of Jan et al. (2013/0221460).
Tang et al. and Wang et al. substantially the entire claimed invention, as applied to claim 2 above, except the first magnetic layer further contains an added element selected from molybdenum (Mo) and tungsten (W), and a concentration of the added element in the part of the first magnetic layer which is located close to the first main surface is lower 
Jan et al. teach in Fig. 2 and related text the first magnetic layer 36 further contains an added element selected from molybdenum (Mo) and tungsten (W), and a concentration of the added element in the part of the first magnetic layer 35 which is located close to the first main surface is lower than a concentration of the added element in the part of the first magnetic layer 34 which is located close to the second main surface ([0034]).
Tang et al., Wang et al. and Jan et al. are analogous art because they are directed to a magnetic memory device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Tang et al. and Wang et al. with the specified feature(s) of Jan et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include an added element selected from molybdenum (Mo) and tungsten (W) in the first magnetic layer, and a concentration of the added element in the part of the first magnetic layer which is located close to the first main surface is lower than a concentration of the added element in the part of the first magnetic layer which is located close to the second main surface, as taught by Jan et al., in Tang et al. and Wang et al.'s device, in order to reduce a demagnetization field and to improve the thermal stability of the device.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.